Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered January 5, 1999, convicting him of burglary in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor made improper comments during summation is unpreserved for appellate review, as no objections were made at trial (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19; People v Mapp, 245 *507AD2d 307). In any event, most, if not all, of the prosecutor’s comments were a fair response to statements contained in the defense counsel’s summation (see, People v Spratley, 237 AD2d 545, 546; People v Stith, 215 AD2d 789; People v Smith, 181 AD2d 927, 928; People v Cox, 161 AD2d 724, 725). Furthermore, in light of the overwhelming evidence of the defendant’s guilt, to the extent that any remarks were inappropriate, any error was harmless (see, People v Reeder, 221 AD2d 666, 667; People v Ramsey, 220 AD2d 697, 698; People v Walker, 127 AD2d 868, 869). O’Brien, J. P., Altman, Krausman and Schmidt, JJ., concur.